        Case 3:20-cv-00282-BAJ-EWD          Document 95      11/10/20 Page 1 of 15




                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA



  MARK ANTHONY SPELL, ET AL. CIVIL ACTION

  VERSUS

  JOHN BEL EDWARDS, ET AL. NO. 20-00282-BAJ-EWD

                                RULING AND ORDER

       Before the Court is Plaintiffs, Mark Anthony Spell and Life Tabernacle

Church's Motion for Leave to Oppose Defendants' Motions to Dismiss

(Doc. 87). Plaintiffs ask for leave because they did not timely file a Motion to Oppose

Defendants' Motions to Dismiss (Docs. 74, 78, 80). In light of this fact, Defendant

John Bel Edwards filed a Motion for Entry of Judgment on Unopposed Motion to

Dismiss Under Federal Rule of Civil Procedure 12 (Doc. 85). For the reasons stated

herein, Plaintiffs' Motion is DENIED, Defendant Edwards's Motion for Entry of

Judgment is DENIED, Defendants' Motions to Dismiss are GRANTED, and

Plaintiffs' claims against Defendant are DISMISSED WITH PREJUDICE.

 I. RELEVANT BACKGROUND

          A. Relevant Facts

       Like all states1 the State of Louisiana, governed by Defendant John Bel




1 "All states have taken coronavirus-related, actions, but restrictions vary, and so does the
length of time the measures are in place. Dena Bunis & Jenny Rough, List of Coronavirus-
Related Restrictions in Every State, AARP (Nov. 9, 2020), https://www.aarp.org/politics"
society/government-elections/info-2020/coronavirus-state-restrictions.html.
                                              1
        Case 3:20-cv-00282-BAJ-EWD           Document 95    11/10/20 Page 2 of 15




Edwards (the Governor ), declared a statewide public health emergency in the face

of the COVID-19 pandemic (Doc. 1-3 at p. 15). During this time of crisis, the

Governor's office issued proclamations outlining restrictions on certain activities in


light of the State's evolving response to the pandemic.2 At the beginning of the crisis

the Governor s proclamations, under guidance issued to all states by the Centers for


Disease Control and Prevention, imposed tight restrictions upon the ability of all

persons to gather and congregate in a variety of contexts, including worship. (Doc. 21


at p. 5). These proclamations were issued to promote efforts to limit the rapid spread

of COVID-19 and have changed as guidance related to transmission of the virus has

changed. To date there is no vaccine, no known cure, and no effective treatment for


the virus, and restrictions remain in place in various ways throughout the country.


       Plaintiff Mark Anthony Spell is the pastor of Plaintiff Life Tabernacle Church,

located in the Baton Rouge area. (Doc. 58 at 1[1[ 3-4). Plaintiffs allege that the

restrictions contained in the Governor s proclamations violate their constitutional


rights under the First Amendment, the Equal Protection Clause of the Fourteenth

Amendment, and applicable state statutory and constitutional provisions. (Doc. 58).


Plaintiffs sued Defendants—the Governor, Roger Corcoran (the Chief of Police"), and

Sid Gautreaux (the "Sheriff)—to have the restrictions against them imposed on

May 29, 2020 enjoined as unconstitutional. (Doc. 58 at ^ 2). Plaintiff Spell




2 Under the Louisiana Homeland Security and Emergency Assistance and Disaster Act, the
Governor may issue executive orders, proclamations, and regulations that carry the force and
effect of law. See La. Stat Ann. ^ 29:724.
                                              2
       Case 3:20-cv-00282-BAJ-EWD        Document 95     11/10/20 Page 3 of 15




additionally seeks to be compensated for the deprivation of his constitutionally

protected rights.

          B. Procedural History

      On May 7, 2020, Plaintiffs filed a Complaint against Defendants, along with a

Motion for Temporary Restraining Order, in an attempt to prevent the enforcement


of one of the Governors proclamations, which restricted the gathering of more than


ten people in a single space indoors at a single time. On May 15, 2020, Plaintiffs'

Motion for Temporary Restraining Order and Preliminary Injunction (Doc. 2) was

denied by this Court. (Doc. 46). The Plaintiffs subsequently filed an Amended

Complaint on May 29, 2020. (Doc. 58). Plaintiffs also immediately appealed the denial

of the temporary restraining order to the United States Court of Appeals for the Fifth

Circuit. The appeal was dismissed as moot on June 18, 2020. See Spell v. Edwards,


962 F.3d 175, (5th Cir. 2020).

      On June 16, 2020, the Governor filed a Motion to Dismiss under Federal Rules

of Civil Procedure 12(b)(l) & (6). (Doc. 74). The Sheriff and the Chief of Police filed

Rule 12(b)(6) Motions to Dismiss on June 26, 2020 (Doc. 78) and July 6, 2020

(Doc. 80). Local Rule 7(f) provides Each respondent opposing a motion shall file a

response, including opposing affidavits, memorandum, and such supporting


documents as are then available, within twenty-one days after service of the motion.


      Plaintiffs were therefore required to file an opposition to these motions by, at

the latest, July 27, 2020, but failed to do so. Therefore, the September 2, 2020 Motion

for Leave to Oppose Defendants Motions to Dismiss is at best a month overdue. As
       Case 3:20-cv-00282-BAJ-EWD          Document 95      11/10/20 Page 4 of 15




such, it is within the Court s discretion to treat the Motions to Dismiss as unopposed.


See, e.g. Nelson v. Star Enterprise, 220 F.2d 587 (5th Cir. 2000).


II. Motion for Leave

       Prior to addressing the merits of Plaintiffs claims, the Court must determine

whether to grant Plaintiffs Motion for leave to respond to Defendants Motions to

Dismiss. As is discussed below, the Court will not grant leave to oppose Defendants


Motions to Dismiss. However, the Governors request that we grant his motion to


dismiss solely because Plaintiffs failed to timely file their opposition is too harsh a

sanction, and as such will be denied. 3


          A. Standard

       Plaintiffs Motion for Leave seeks relief from requirements and deadlines

imposed by the Courts Local Rules. Federal Rule 83(a)(l) permits the Court to

establish local rules. A valid local rule has the force of law. Weil v. Neary,


278 U.S. 160, 169 (1929); Jetton v. McDonnell Douglas Corp,, 121 F.3d 423, 426

(8th Cir. 1997). Litigants are charged with knowledge of the district court s rules the

same as with knowledge of the Federal Rules and all federal law. Jetton, 121 F.3d at

426. The Court's local rules require that each respondent opposing a motion file a




3 The Governor's "Motion for Entry of Judgment" does not rely on a Federal Rule of Civil
Procedure, nor any case law, to support his proposition that an unopposed motion to dismiss
results in an entry of judgment as a matter of course. Judgments are governed by Federal
Rule of Civil Procedure 58, which merely addresses the manner in which Judgments are
entered upon disposition of a proceeding. Motions to dismiss, governed by Rule 12, instead
address the disposition of proceedings prior to judgment. As such, the Court interprets the
Governor s Motion for Entry of Judgment as a request to grant the Motion to Dismiss due to
Plaintiffs' failure to timely file an opposition.
                                            4
       Case 3:20-cv-00282-BAJ-EWD         Document 95     11/10/20 Page 5 of 15




response to the motion within twenty-one days after service, unless upon a party's


written motion, the Court finds good cause to shorten or extend the deadline. LR 7.4.


       Generally, [c]ourts have broad discretion in interpreting and applying their

own local rules," Matter of Adams, 734 F.2d 1094, 1102 (5th Cir. 1984), and a party

that "fails to comply with the Local Rules does so at his own peril." Broussard v. Oryx


Energy Co., 110 F. Supp. 2d 532, 537 (E.D. Tex. 2000). Absent a specific standard

required by a Local Rule, this Court measures Plaintiffs Motion for Leave for "good

cause. E.g., Chevron TCI, Inc. v. Capitol House Hotel Manager, LLC, No. 18-cv-776,


2020 WL 1164835, at *1 n.l (M.D. La. Mar. 11, 2020).

      However, the Fifth Circuit has not approved the automatic grant of motions

that are dispositive on litigation on the ground that the nonmoving party failed to

comply with local rules that require a party to file a response to an opposed motion.


Darville v. Turner Industries Group, LLC., 503 F.R.D. 91, 94 (M.D. La. 2015) (citing

John v. Louisiana (Bd. of Trs. for State Colls. & Univs.), 757 F.2d 698, 709

(5th Cir. 1985)). The Court views the automatic grant of a dispositive motion, such

as a dismissal with prejudice based solely on a litigant's failure to comply with a local

rule, with considerable aversion. Webb v. Morella, 457 Fed. Appx. 448, 452


(5th Cii\ 2012).

      To dismiss a claim with prejudice based on a litigant s conduct, the Court must

find egregious and continued refusal to abide by the court s deadlines. Id. Where

courts have affirmed a dismissal with prejudice based on failure to prosecute, courts


has usually found at least one of three aggravating factors: (1) delay caused by [the]
       Case 3:20-cv-00282-BAJ-EWD         Document 95     11/10/20 Page 6 of 15




plaintiff himself and not his attorney; (2) actual prejudice to the defendant; or (3)

delay caused by intentional conduct/ " Berry v. CIGNA/RSI-CIGNA, 975 F.2d,

1188, 1191 (5th Cir. 1992) (quoting Price v, McGlathery, 792 F.2d 472, 474 (5th Cir.

1986)). The Court considers the dismissal of a claim with prejudice due solely to

failing to abide by a Local Rule to be a severe sanction that should be used only in

extreme circumstances. Webb, 457 Fed. Appx. at 452. (quoting Boasnzan v. Econ.


Lab, Inc., 537 F2d. 210, 212 (5th Cir. 1976).

          B. Discussion

      Plaintiffs argue that because they were "actively pursuing the matter before

the Court of Appeal and are presently preparing a petition for a writ ofcertiorari to

the U.S. Supreme Court the court should grant leave. (Doc. 87-1). Plaintiffs also note


that one of their local counsel contracted and recovered from COVID-19 during the

time that the responses to Defendants motions were due. Plaintiffs argued that the

attorney also physically relocated into new office space, thus accounting for the delay

in the response.


      While the court is sympathetic to the illness suffered by one of Plaintiffs'

counsel, it is worth noting that two attorneys are enrolled as counsel of record in this


matter, therefore this reason alone is not enough to establish good cause. Plaintiffs


would like the Court to believe that while Plaintiffs were able to file their appeal to

the Fifth Circuit on July 2, 2020, tliey had good cause to not file an opposition to the

Governors Motion to Dismiss a mere five days later. Even if filing pleadings in the

Fifth Circuit was so time consuming as to constitute good cause , Plaintiffs appeal


                                           6
           Case 3:20-cv-00282-BAJ-EWD       Document 95     11/10/20 Page 7 of 15




was denied as moot on July 22, 2020, again, five days before the deadline to file an

opposition to the final Defendants Motion to Dismiss. Plaintiffs explanation and

excuse strain credulity.


       However, dismissing the action on the merits would deny Plaintiffs the

opportunity to be heard, and a one-month unexcused delay does not warrant the


 severe sanction which dismissal on the merits would otherwise require.


HI. MOTION TO DISMISS

       The Court will now analyze the merits of Plaintiffs arguments, based on the

facts set forth in Plaintiffs Amended Complaint.

             A. Standard

       A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against

the legal standard set forth in Rule 8, which requires "a short and plain statement of

the claim showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). To

survive a motion to dismiss, a complaint must contain sufficient factual matter,


accepted as true, to 'state a claim to relief that is plausible on its face/" Ashcroft v.


Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Ati. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

           Determining whether a complaint states a plausible claim for relief [is] ... a

context-specific task that requires the reviewing court to draw on its judicial


experience and common sense. Id. at 679. [F]acial plausibility^ exists when the


plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. Id. at 678 (citing Twombly,



                                             7
        Case 3:20-cv-00282-BAJ-EWD         Document 95     11/10/20 Page 8 of 15




550 U.S. at 556). Hence, the complaint need not set out detailed factual allegations,"


but something more than labels and conclusions, and a formulate recitation of the


elements of a cause of action" is required. Twombly, 550 U.S. at 555. When conducting


its inquiry, the Court must (<accept[| all well-pleaded facts as true and viewQ those

facts in the light most favorable to the plaintiff. Bustos v. M.artini Club Inc., 599 F.3d

458, 461 (5th Cir. 2010) (quotation marks omitted).

          B. Discussion

       Plaintiffs assert two claims: one for injunctive relief, and one for damages


based on violations of a variety of Federal and State constitutional rights.4 Given that

the Proclamation Plaintiffs allege caused them harm has long since expired, their

claim for injunctive relief is denied as moot. Further, Plaintiffs claim for damages is

denied in light of South Bay United Pentecostal Church v. Newsom, 207 L. Ed. 2d 154

(2020), as there has been no violation of federal law and therefore no damages.

                  i. Plaintiffs claims for injunctive relief are moot.

       The Governor has issued six proclamations that restrict gatherings in, among


other places, houses of worship over the past six months:


 Proclamation          Forbidding               Effective Date      Date Superseded
 No.                   gatherings of:
 27 JBE 2020           250 or more              March 13, 2020      March 16, 2020
 30 JBE 2020           50 or more               March 16, 2020      March 22, 2020
 33 JBE 2020           10 or more               March 22, 2020      M:ay 15, 2020
 58 JBE 2020           25% or more              May 15, 2020        June 5, 2020



4 Plaintiffs allege violations under: the First Amendment s Free Exercise, Establishment,
Freedom of Assembly, and Free Speech clauses; the Equal Protection Clause of the
Fourteenth Amendment; as well as the Freedom of Assembly and Freedom of Speech clauses
of the Louisiana Constitution; and the Louisiana Homeland Security and Emergency
Assistance and Disaster Act.
                                            8
        Case 3:20-cv-00282-BAJ-EWD          Document 95     11/10/20 Page 9 of 15




 74 JBE 2020            50% or more              June 5, 2020         Sep.11,2020
 117 JBE 2020           75% or more              Sep. 11,2020         N/A

       The proclamations that formed the basis of the original suit, 30 JBE 2020 and

33 JBE 2020, have expired. The Governor has issued at least three superseding

Proclamations, all of which have imposed fewer and fewer restrictions on religious


gatherings, following the natural expiration of the previous proclamations.


       It is true that a defendant cannot automatically moot a case simply by ending

its [allegedly] unlawful conduct once sued," Already, LLC v. Nike Inc., 568 U.S. 85, 91

(2013). Nevertheless, where executive orders and statutes expire on their own terms


the court is not concerned about mere litigation posturing where a defendant


engages in unlawful conduct, stops once sued, and repeats the unlawful conduct once


litigation is terminated. Spell v. Edwards, 962 F.3d at 179. (citing Trump v. Hawaii,

    U.S. _, 138 S. Ct. 2392). Plaintiffs have failed to offer evidence that the

Governor is attempting to evade litigation, as the proclamations have all expired on

their own terms. Therefore, Plaintiffs' request for injunctive relief is moot.


       Plaintiffs allege that their injuries fall under an exception to mootness, as the

harm is capable of repetition, yet evading review. This exception to the mootness


doctrine applies only in exceptional situations in which (1) the challenged action is in

its duration too short to be fully litigated prior to cessation or expiration; and (2) there

is a reasonable expectation that the same complaining party will be subject to the

same action again. See, e.g., Kingdomware Techs,, Inc. v. United States,


136 S. Ct. 1969, 1976 (2016); United States u. Juvenile Male, 564 U.S. 932, 938 (2011).

       By Plaintiffs' count, the average length of each order is thirty-three days.

                                             9
        Case 3:20-cv-00282-BAJ-EWD        Document 95     11/10/20 Page 10 of 15




Thus, the first requirement for this exception is satisfied. (Doc. 92 at p. 3). However,


Plaintiffs have not been subject to the same action again, and there is no evidence


that they will be subject to such restrictions in the future. The trend in the Governor's

proclamations has been to reduce restrictions on gatherings, rather than to increase


them.


        Further, the Fifth Circuit has noted that this exception exists to "keep a case

alive, largely out of a fear that the legal questions posed by cases prone to becoming

moot will never be answered. Spell, 962 F.3d at 180. Even if there were a reasonable


expectation that Plaintiffs would be subject to the same action again, the legal

questions in this case have been answered by the United States Supreme Court in

South Bay United Pentecostal Church. There is no concern that the conduct, should


it be repeated, will be found unlawful.

        As such, this exemption does not apply, and Plaintiffs claims are moot.


                 ii. Plaintiffs cannot recover damages, as there has been no
                     violation of federal law.

        Plaintiffs correctly note that their claim for damages under the expired

Proclamations do not become moot merely because the condition that created the


harm no longer exists. See, e.g., Campbell v. Lamar Inst. OfTech., 842 F.3d 375, 379


(5th Cir. 2016). Thus, they are still entitled to pursue their claim for damages.

However, the Governors Proclamations do not violate federal law. Therefore,


Plaintiffs are not entitled to a recovery of damages.


        The Supreme Court has always recognized that religious freedom does not act


as an absolute shield against generally applicable laws. See, e.g., Reynolds v. United

                                           10
       Case 3:20-cv-00282-BAJ-EWD         Document 95     11/10/20 Page 11 of 15




States, 98 U.S. 145 (1879) (holding that Congress could outlaw the practice of

polygamy, though it could not outlaw the belief). Traditionally, under the Free

Exercise Clause, "neutral generally applicable laws are subject to rational basis


review, even where they are applied to religious practice. Bnrwell v. Hobby Lobby


Stores, Inc., 573 U.S. 682, 694 (2014) (citing City of Boerne v. Flores, 521 U. S. 507,

514 (1997)). Facial neutrality, however, is not determinative. Church of the Lnkumi

Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 534 (1993). Conversely, a law

burdening religious practice that is not neutral or not of general application must

undergo strict scrutiny. Id. at 546.


      Expressive association is treated similarly. Despite the importance of the right

to association, restriction of the right of expressive association during a public health

emergency such as a global pandemic is weighed under the Supreme Court s decision


in Jacobson v. Massachusetts, 197 U.S. 11 (1905). There, the Court held that a


community has the right to protect itself against an epidemic of disease which

threatens the safety of its members and can restrict individual liberties. Such

restrictions may only be overturned if the measure has no real or substantial relation


to those objects, or is, beyond all question, a plain, palpable invasion of rights secured

by the fundamental law." 197 U.S. 11, 27, 31 (1905) (citation omitted) (reaffd, S. Bay

United Pentecostal Church v. Newsom, 140 S.Ct. 1613 (2020)).

      Where similar limitations are placed on secular organizations, numerical


limits on religious gatherings during the COVID-19 pandemic were upheld by the

Supreme Court in South Bay United Pentecostal Church. There, the Court denied an


                                           11
       Case 3:20-cv-00282-BAJ-EWD            Document 95      11/10/20 Page 12 of 15




application by a church to enjoin California Governor Gavin Newsom s proclamation,


which limited attendance at places of worship to 25% of building capacity or a

maximum of 100 attendees" in an effort to limit the spread of COVID-19, under the

Free Exercise Clause. Id. at 1613 (Roberts, J., concurring).


       Chief Justice Roberts, concurring in the denial of application for injunctive

relief, concluded that these guidelines appeared to be consistent with the Free

Exercise Clause of the First Amendment, as similar or more severe restrictions


appli[ed] to comparable secular gatherings. Id. The Chief Justice highlighted the fact

that the California Order only exempts or treats more leniently dissimilar activities,

such as operating grocery stores, banks, and laundromats, in which people neither


congregate in large groups nor remain in close proximity for extended periods.


Id. at 1613. This is consistent with the growing consensus of courts across the country


who have held that where laws or proclamations issued during the pandemic are


neutrally applied, or where religious gatherings are given favored treatment, there is


no First Amendment Violation.5


       Governor Edwards's Proclamations have always treated comparable secular




5 See, e.g. Elim Romanian Pentecostal Church v. Prtizker, 962 F.3d 341, (7th Gir. 2020) (citing
Jacobson in upholding an executive order that limited the size of public assemblies, including
religious services, against a free exercise challenge and explaining that courts do not evaluate
orders issued in response to public-health emergences by the usual standard); Lighthouse
Fellowship Church v. Northam, No. 2:20cv204, 2020 U.S. Dist. LEXIS 80289, at *25 (E.D.
Va. May 1, 2020) (denying a TRO on the grounds that the Virginia's governor's order banning
all gatherings of more than ten individuals was facially neutral); Calvary Chapel of Bangor
v. Mills, No. l:20-cv-00156-NT, 2020 U.S. Dist. LEXIS 81962, at *20 (D. Me. May 9, 2020)
("[I]n this free exercise analysis, the question is not whether any secular entity faces fewer
restrictions than any religious one" but whether comparable secular entities do.).


                                              12
       Case 3:20-cv-00282-BAJ-EWD         Document 95      11/10/20 Page 13 of 15




institutions similarly to comparable religious institutions. In the earliest days of the

pandemic, the only businesses or individuals who were treated more leniently than


religious organizations were essential workers and businesses, such as healthcare


workers and grocery stores. With every restriction on places of worship, identical or


more stringent restrictions have been placed on similarly situated secular businesses.


Indeed, religious organizations have often been privileged over similar secular


businesses. This is demonstrated most recently under Proclamation No. 117 JBE


2020, which places most jurisdictions in Louisiana in Phase 3 of "Resilient

Louisiana."6 Section 2(D)(4) entitled "Churches and other faith-based organizations"

states that, so long as an establishment does not exceed 75% of its total occupancy


and adheres to social distancing between households, services may be held indoors.


Further, churches are explicitly excluded from Proclamation No. 117 JBE 2020?s

Section 2(E), which limits crowd sizes to a maximum of 250 people. Multiple versions

of the Proclamations which restrict social gatherings thus far, including the versions

challenged by Plaintiffs, have classified travel to and from places of worship" as an

essential activity, thereby implying that it is permissible under the order to visit

churches, and by extension, that churches may continue to conduct worship services,


albeit not at full capacity, while other businesses were required to remain closed.




6 Resilient Louisiana is a state commission charged with examining Louisiana's economy
amid the COVID-19 pandemic and making recommendations for more resilient business-
related activities and commerce in the coming months. See Resilient Louisiana. Commission,
LA. ECON. DEV., https://guides.Ubraries.uc.edu/c.php?e=222561&p=1472886 (last visited
Nov. 4, 2020). It is used as shorthand, for economic recovery from COVID-19. See, e.g. La.
Exec. Dep't, Proclamation No. 117 JBE 2020 (Sept. 11,2020).
                                            13
       Case 3:20-cv-00282-BAJ-EWD         Document 95     11/10/20 Page 14 of 15




(Doc. 1-3 at p. 8).


       To the extent that Plaintiffs argue that any restrictions on their right to gather

violate the U.S. Constitution, they are clearly incorrect. See, Jacobson, 197 U.S. at 29


(1905). Even the dissent in South Bay United Pentecostal Church highlighted the fact

that the plaintiffs were willing to abide by the State s rules that apply to comparable

secular business, including the rules regarding social distancing and hygiene"


favorably. Id. at 1614 (Kavanaugh, J., dissenting). As an alternative to the


discrimination between secular and religious organizations that the Dissent believed

existed, Justice Kavanaugh argued that the State could insist that the congregants

adhere to social" distancing and other health requirements. Id. It is important to note


that Justice Kavanaugh did not opine on whether the state should permit the church

to worship in person with no restrictions at all.


       As such, no federal statute or constitutional provision requires that this Court


order the state of Louisiana to permit Plaintiffs to hold services at 100% capacity—

the relief Plaintiffs request (Doc. 92 at p. 3)—in the middle of an evolving pandemic

that has killed well over a 1,000,000 people world-wide, including 233,000 in the

United States to date. See, Covid World Map: Tracking the Global Outbreak, N.Y.

TIMES, (Nov. 4, 2020). The overwhelming consensus of courts throughout the United


States reveals that reasonable restrictions on religious gatherings comply with


Constitutional standards.


       Because there has been no violation of federal law, Plaintiffs harms under the

Proclamations survive constitutional review. Thus, Plaintiffs claim for damages are


                                           14
      Case 3:20-cv-00282-BAJ-EWD       Document 95     11/10/20 Page 15 of 15




dismissed.


         C. State Law Claims

      As there is no federal question jurisdiction, this Court declines to exercise

supplemental jurisdiction over any State law claims, and thus dismisses this case.


IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that Leave to Oppose Defendants' Motions to Dismiss is

DENIED.

      IT IS FURTHER ORDERED that Defendants' Motions to Dismiss are

GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs claims against Defendants

John Bel Edwards, Roger Corcoran, and Sid Gautreaux are DISMISSED WITH

PREJUDICE.

      IT IS FURTHER ORDERED that the Court declines to exercise

supplemental jurisdiction over any state law claims.


      A separate judgment will be issued.




                                                         ^
                        Baton Rouge, Louisiana, this lu day of November, 2020




                                                 .^
                                       JUDGE BRIANS^ACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA



                                         15
